DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/03/2021.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/03/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of a computing resource service 
provider is determined to be associated with specious data previously generated by the computing resource service provider. Information about an entity associated with the request is5 determined from the request. The information is provided to a breach detection system as notification of a potential attack against the computing resource service provider. 
 
 
determining that the request is associated with the specious data further comprises determining that the request includes one or more distinguishing attributes used by the computing resource service provider for identification of specious data”.

The closest prior art, (Janse Van Rensburg US 8607067), discloses methods, detecting a provisioning event of a virtual machine instance, the provisioning event generated as part of a workflow including: allocating hardware resources to the virtual machine instance; and sending one or more messages with respect to virtual machine instance component provisioning; in response to detecting the provisioning event, determining one or more attributes for the virtual machine instance, including a type of provisioning event detected; generating a document incorporating the determined one or more attributes, including the type of provisioning event detected; cryptographically signing the generated document, including at least: generating, using a public key cryptography signature scheme, a signature for the document; making the cryptographically signed document available to the virtual machine instance includes making the generated signature available to the virtual machine instance; and enabling the virtual machine instance to provide the cryptographically signed document including enabling the virtual machine instance to provide the generated signature with the cryptographically signed document; providing access to the cryptographically signed document to the virtual machine instance; and enabling the virtual machine instance to provide the cryptographically signed document to one or more services that are 

The closest prior art, (Hebert US 2012/0042364) discloses a password manager may receive a password, and a false password generator may generate at least one false password, based on the password. A false password selector may store the at least one false password together with the password. A password handler may receive a login attempt that includes the at least one false password, and an attack detector may determine that the login attempt is potentially unauthorized, based on the receipt of the at least one false password.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495